Filed 7/26/22 In re S.S. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1 115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


In re S.S., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                      G060612
     Plaintiff and Respondent,
                                                                      (Super. Ct. No. 20DL0220)
         v.
                                                                      OPI NION
S.S.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
Katherine E. Lewis, Judge. Affirmed.
                   Erica Gambale, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
                                              *              *               *
                                            FACTS
              In July of 2021, after a contested jurisdictional hearing, Superior Court
Judge Katherine Lewis found it to be true that appellant S.S. (a juvenile) had violated
Penal Code section 211 (robbery). Specifically, the court found that appellant and
another man accosted the victim, pulled his bag from his shoulder, jumped into a blue
van, and fled. The victim testified he stopped struggling and allowed appellant to take
the bag because he was afraid.
              The victim of the robbery was “100 percent sure” of his identification of
appellant, even though he thought the robber was about the same height he was, and
appellant is roughly six inches taller. Defense called an eyewitness identification expert
who testified about the unreliability of identifications in circumstances such as those
presented in this case. Nonetheless, the trial judge was convinced and found the petition
true.
                                            DISCUSSION
              S.S. filed an appeal, and we appointed counsel to represent him on that
appeal. Counsel, an able and experienced criminal lawyer, filed a brief which fully set
forth the facts of the case. Her conscientious and very helpful description of the facts of
the case assisted this court in its search for possible issues.
              Counsel did not argue against her client but advised the court she could find
no issues to argue on appellant’s behalf. Appellant was invited to express his own
objections to the proceedings against him but did not. Under the law, this put the onus on
us to review the record and see if we could find any issues that might result in some kind
of amelioration of appellant’s lot. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) It
should be emphasized that our search was not for issues upon which appellant would
prevail, but only issues upon which he might possibly prevail.
              We have examined the record and found no arguable issue. This is not
surprising. In fact, it is what we find in the vast majority of cases in which appellate

                                               2
counsel files a Wende brief. Even the most cynical observer of the legal system would
have to recognize that appellate counsel has a financial incentive for finding issues. The
simple matter is counsel makes more money if he/she finds an issue that is arguable than
if he/she does not. So while it sometimes happens that an appellate court will find issues
after appellate counsel has thrown in the towel, it is unusual.
              In this case, there was a trial. The casual observer might posit that in the
testimony of several witnesses, including an expert in a trial that was extended over
several days, there must have been something that was done wrong, some mistake that
should be examined. But that is not the issue before us. Reversal of a criminal
conviction takes place only when an error is prejudicial to the defendant’s case. And in
looking for issues in which the appellant might possibly prevail, we are mindful that the
error would have to be one that would come within the guarantees of the Constitution of
our state.
              Our Constitution provides in article VI, section 13 that, “No judgment shall
be set aside, or new trial granted, in any cause, on the ground of misdirection of the jury,
or of the improper admission or rejection of evidence, or for any error as to any matter of
pleading, or for any error as to any matter of procedure, unless, after an examination of
the entire cause, including the evidence, the court shall be of the opinion that the error
complained of has resulted in a miscarriage of justice.”
              We have looked at the evidence brought forth at appellant’s trial and can
find no such error. There were no controversial searches or questionable means used in
obtaining statements, nor were there any substantial evidentiary issues at trial. The key
defense witness was allowed to testify at length, and we can find nothing that suggests
any error, much less prejudicial error.
              There was a conflict concerning the identification of the appellant, but that
issue was resolved by the trier of fact. The law is clear that the testimony of one witness,



                                              3
if believed, is sufficient to support a conviction, so there is no question about whether
there was substantial evidence to support the conviction.
              We have searched for other issues and have found none that we think has
any chance of success. We believe counsel’s decision to file a Wende brief was well-
advised. The judgment is affirmed.



                                                  BEDSWORTH, ACTING P. J.

WE CONCUR:



SANCHEZ, J.



MARKS, J.*




*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                              4